Title: To George Washington from William West, 26 January 1790
From: West, William
To: Washington, George



Sir,
Baltimore-Town [Md.] Jany 26th 1790.

Sensible that Merit only should claim the Attention of one, whom Merit alone has advanced to supreme Dignity; and sensible too that an honest Recommendation will be acceptable to you—I cannot but testify, in Favour of Mr Alexander Wooddrop Davey, of this Town, that I have been acquainted with him for some considerable Time, and admire him for his Integrity & upright Principles. And I scruple not to say, that in my Heart I verily believe he will faithfully discharge any Office to which he may be appointed. He wishes to obtain the Excise Office, & could he be so happy as to succeed, I am fully convinced he would acquit himself with Honour & Reputation in the Discharge of it. Less than this I cannot say tho’ duly sensible of the Weakness of my Testimony, in Favour of that honest & worthy man—And I trust you will pardon me for being interested in the

Success of such a Character, who am, with the greatest Respect & Gratitude, Sir, Your obliged humble Servt

Wm West

